Case 7:20-cv-04200-VB Document 52 Filed 03/22/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

----X

  

MAURA ROBLES and IDA Z. BRAVO,
Plaintiffs, “ee
ORDER
Vv.
20 CV 4200 (VB)
SOTIRIOS KOLLIAS, DEMETRA DOUMAS,
MARIA KOLLIAS, DANIELLE KOLLIAS, and
THE ARGONAUT RESTAURANT AND
DINER, INC.,

Defendants. :
anne x

On March 19, 2021, defense counsel Glen A. Kurtis filed a letter motion to withdraw as
counsel for Danielle Kollias. (Doc. #50). Mr. Kurtis indicates in his letter that he has a “conflict
of interest” with defendant Danielle Kollias and that he has “advised her of the need to obtain
independent counsel to represent her in this case.” (Id.). Mr. Kurtis’s letter is silent both as to
whether or not (i) he is asserting a charging lien, and (ii) he served upon his client the instant
application to withdraw, and if he has served it, when and by what method he served it on her.
See S.D.N.Y. Local Rule 1.4.

 

Accordingly, it is HEREBY ORDERED:

1. Defense counsel’s letter motion to withdraw is DENIED WITHOUT
PREJUDICE. By March 29, 2021, Mr. Kurtis may renew his motion in accordance with
S.D.N.Y. Local Rule 1.4. The reasons for the withdrawal may be provided to the Court in
camera if appropriate. To do so, Mr. Kurtis should fax his motion to Chambers at (914) 390-
4170.

2. By April 12, 2021, defendant Danielle Kollias shall respond by letter. She shall
state whether she consents to Mr. Kurtis’s motion to withdraw. She may submit the letter
through counsel, who shall file the letter electronically, or if the letter contains confidential or
sensitive information, she may fax the letter to Chambers at (914) 390-4170 or by mail to:

Chambers of Vincent L. Briccetti
United States Courthouse

300 Quarropas Street, Room 630
White Plains, NY 10601
Case 7:20-cv-04200-VB Document 52 Filed 03/22/21 Page 2 of 2

3. By March 24, 2021, Mr. Kurtis shall serve a copy of this Order on defendant
Danielle Kollias by email or overnight mail and file proof of service of the same on the ECF
docket.

Dated: March 22, 2021
White Plains, NY
SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge
